Title: To George Washington from Brigadier General Anthony Wayne, 27 July 1779
From: Wayne, Anthony
To: Washington, George


        
          Sir
          West Point 27th July 1779
        
        The Circumstances situation & Numbers of this Army, as well as that of the Enemy—which your Excellency was pleased to lay before the Council of General Officers last evening—I have fully Considered, & am of Opinion that something ought to be attempted in order to draw Genl Clinton’s attention towards Kings Ferry, which will not only give great Security to the Adjacent States—but leave it in your power to cover this post, the possession of which, I believe to be the main Object of the Enemy cou’d they once draw your Army out of protecting distance.
        In order to effect this, about 5000 men should march down, & one half of them take post in the Vicinity of Smith’s white House—and the remainder in front of Spring Steels with their left on the River, North of Stoney point, & Erect two Batteries—one on the Hill where the felled trees lay, in front of the point, the Other on a high piece of ground near the River and North of Kings Ferry—which enfilades not only the Works on Stoney point—but also Verplanks point, & from which there are roads leading to Spring Steels, practicable for Artillery with a little Opening into the gorge of the Mountain in the Rear of Storms where it may be protected, should the Enemy move up in force so as to prevent us from drawing it off by Suffrens.
        I would not wish to make use of more than four pieces of Ordnance on this side—i.e. two heavy twelves & two Eight Inch Howzs. on traveling Carriages with One Hundred rounds of Amunition ⅌ Gun—more may be ready in Waggons to be brought from Suffrens if wanted.
        I wou’d in Addition to this advise the moveing down One Thousand or Fifteen Hundred men in the East side with two travelling twelves & one or more Howzts. which would Annoy & distract them on Verplanks point—keeping a good look out down the River so as to have timely notice of the Approach of the Enemy, & to fall back Occationally.
        to this will be objected—“the practicability of the Enemy passing up the River in their Vessels & Investing West point, or landing at Doodle town & falling on our rear, together with the scarcity of Amunition”—to obviate these Objections I answer, that three or four Thousand men in the works & Vicinity of West point will be sufficient to guard against a Storm—& should the Enemy effect a Landing in our rear either at Doodle town, or Fort Montgomery, I will undertake with the Light Corps to secure that Quarter, part of the Amunition taken at Stoney point will be sufficient for our purpose without breaking in upon our old Stock.
        
        I have no Idea of it being practicable for the Enemy to pass up the River in force Undiscovered by us, we certainly shall always keep such a watchful eye on their movements as to give time to draw off our Artillery before they can possibly effect a Landing, and to take post so as to prevent us.
        shou’d we by this Manoeuvre draw them into a focus, it answers the end we wish—and we have no further buisness there, but should Sr Henry Clinton leave these posts to be defended by the troops now in possession of them, they will Inevitably fall into our hands, in either case we shall attain our purpose—i.e. by obliging the Enemy to spend the Campaign in Marching & Counter Marching up the North River, or reduce their Garrisons, which is performing more than Congress have any right to expect from the force under your Excellencies Immediate Command.
        Whether it will be most advisable to move & attack them before they have Effected their Works—& before a Reinforcement arrives from Europe, or to wait until they Complete their fortifications & make detatchments, so as not to be in a Condition to Succour their posts & annoy us in our approaches, your Excellency will best determine. Interim I have the Honor to be with every Sentiment of Esteem Your Excellencies most Obt & very Huml. Sert
        
          Anty Wayne
        
      